IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,691-04


                EX PARTE MICHAEL RICHARD SCHWEITZER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 13,204-D IN THE 21ST DISTRICT COURT
                             FROM BASTROP COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of online solicitation

of a minor and sentenced to four years’ imprisonment. His did not appeal his conviction.

        Applicant alleges, among other things, that he was convicted of an offense that has been

found to be unconstitutional. See Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013).

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Patterson, 993
S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances, additional facts are needed. As

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the
                                                                                                         2

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d).

          Applicant appears to be represented by counsel. If he is not and the trial court elects to hold

a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall appoint an attorney to represent him at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law as to whether Applicant

is entitled to relief. The trial court shall also make any other findings of fact and conclusions of law

that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 24, 2016
Do not publish